DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 17 December 2020 is acknowledged and entered.  Following the amendment, claims 125-128 are canceled, claims 26, 28-30, 84, 89, and 129 are amended, and the new claims 130-132 are added.    
Currently, claims 1-18, 20-31, 37, 59, 62, 64, 70-73, 83-85, 89, 113, 114, 123 and 129-132 are pending, and claims 26-30, 84, 89 and 129-132 are under consideration. Claims 1-18, 20-25, 31, 37, 59, 62, 64, 70-73, 83, 85, 113, 114 and 123 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 125-128 are moot as the applicant has canceled the claim.
The prior art rejection of claims 26 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2012/0183558, 7/19/2012; or its patent US 8,580,265, 11/12/2013) is withdrawn in view of applicant’s amendment.
All nonstatutory obviousness-type double patenting rejections of claims 26 and 28 as set forth in the last Office Action are withdrawn in view of applicants amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 12/17/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claims 26-30, 84, 89 and 129-132 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended independent claim 26 recites “at a dose of at least 320 mg”; however, the support in the specification (page 72, lines 15-17) as pointed out by applicant does not support such a limitation.  According to the specification, “In one exemplary embodiment, the method comprises administering 320 mg of antibody to a subject every four weeks for at least twelve weeks” (page 72, lines 15-17); i.e., it does not state “administering at least 320 mg of antibody”.  As such, the specification does not provide the basis for such a limitation.  
This is a new matter rejection.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-30 remain rejected, and claims 26, 27, 84, 89 and 129-132 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amended independent claim 26 is indefinite for the recitation “at a dose of at least 320 mg” because it is unclear what the dose range is, as there is no upper limit for the dose.  The metes and bounds of the claim, therefore, cannot be determined.
Claims 29 and 30 remain indefinite for the reasons of record, as the outcome of a treatment in a patient is not predictable.  Deletion of the claims is suggested.
Claim 84 is indefinite for the recitation “administering (a) 320 mg of antibody every four weeks (b) 480 mg of antibody every four weeks” because it is unclear what it is meant, or what is the relationship between (a) and (b).  The metes and bounds of the claim, therefore, cannot be determined.
Claim 89 is indefinite for the recitation “administering … a loading dose of the neutralizing antibody followed by at least one maintenance dose of the antibody” because it is unclear what it is meant, or how such is related to “administering … a dose of at least 320 mg every four weeks for at least twelve weeks” in claim 26, from which claim 89 is dependent.  For example, is “at least 320 mg every four weeks for at least twelve weeks” in claim 26 considered “a loading dose”; if so, what is the “maintenance dose”; and when does “one maintenance dose” begin?  The metes and bounds of the claim, therefore, cannot be determined.
Claim 129 is indefinite for the recitation “further comprising administering … at least one maintenance dose of the antibody” because it is unclear when said maintenance dose should be administered or when a dose is considered a “maintenance dose” because claim 26, from which claim 29 is dependent, recites “administering … at a dose of at least 320 mg every four weeks for at least twelve weeks” (no upper limit).  Thus, how does the dose in claim 26 differs from the “maintenance dose” in claim 129?  The metes and bounds of the claim, therefore, cannot be determined.  Claim 132 is similarly indefinite.
 The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-30, 84, 89 and 129 remain rejected, and the new claims 130-132 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2012/0183558, 7/19/2012; or its patent US 8,580,265, 11/12/2013; provided by applicants), and further in view of Guettner et al. (US 2013/0202610, 8/8/2013), for the reasons of record set forth in the last Office Action mailed on 6/25/2020, at pages 7-8.
With respect to the limitation “at a dose of at least 320 mg every four weeks for at least twelve weeks” in the amended claim 26, and new claims 130-132, as discussed in the last Office Action, Guettner teaches a dose range of about 75 mg - about 300 mg of the IL-17 antibody; that the frequency of dosing may be in the range from about once per week up to about once every three months, e.g., in the range from about once every 2 weeks up to about once every 12 weeks, e.g., once every four to eight weeks; and that the appropriate dosage will, of course, vary depending upon, for example, the particular IL-17 binding molecule to be employed, the host (including patient's weight), the mode of administration and the nature and severity of the condition being treated, and on the nature of prior treatments that the patient has undergone; ultimately, the attending physician will decide the amount of the IL-17 binding molecule with which to treat each individual subject, and may administer low doses of the IL-17 binding molecule and observe the subject's response.  Note, the recited 320 mg is about or close to 300 mg.  In addition, Adams also teaches that the precise therapeutically effective amount for a human subject will depend upon the severity of the disease state, the general health of the subject, the age, weight and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities and tolerance/response to therapy; and this amount can be determined by routine experimentation and is within the judgement of the clinician; and that a therapeutically effective amount will be, preferably 0.1 mg/kg to 20 mg/kg (page 7, [0092]), which includes “at least 320 mg” (assuming a weight of 70-90 kg).  Thus, although the cited prior art references do not teach the exact and specific limitation of “at a dose of at least 320 mg every four weeks for at least twelve weeks”, they teach the elements of the limitation, and teach that the precise therapeutically effective amount for a human subject will depend upon the various factors, can be determined by routine experimentation, and is within the judgement of the clinician.  Therefore, determining or optimizing a therapeutic regimen based on the teachings of the prior art does not constitute a novel inventive concept, as those skilled in art had sufficient information at critical date to determine dosage for desired pharmacological activity, and such determination/optimization is within the judgement of one skilled in the art.
Applicants argument filed on 17 December 2020 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 8-9 of the response, the applicant argues that independent claim 26 as amended recites a method of treating psoriasis … at a dose of at least 320 mg every four weeks for at least 12 weeks; and there is nothing in the cited art that discloses or suggests the specific treatment regimen recited in claim 26; and that Adams does not disclose a specific dosing regimen for the treatment of psoriasis, and Guettner provides no further teaching that would allow the skilled person to arrive at the method recited in the pending claims starting from Adams; thus, a person of ordinary skill in the art would not have successfully arrived at the method recited in the claims. 
This argument is not persuasive for the reasons of record and above.  Once again, as taught by the prior art references, the precise therapeutically effective amount for a human subject will depend upon the various factors, can be determined by routine experimentation, and is within the judgement of the clinician, which does not constitute a novel inventive concept.  Further, given that “at a dose of at least 320 mg” does not have an upper limit, one skilled in the art would still have to optimize a dose regimen for a particular patient based on the factors taught by the prior art.

Conclusion:
No claim is allowed.

Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/22/21